984 A.2d 1083 (2009)
294 Conn. 922
Ghassan SALEH
v.
RIBEIRO TRUCKING, LLC, et al.
No. SC 18515
Supreme Court of Connecticut.
Decided December 17, 2009.
Kasey Procko Burchman and Michael Feldman, Farmington, in support of the petition.
Stephanie S. Baier and Richard C. Mahoney, Hartford, in opposition.
The named defendant's petition for certification for appeal from the Appellate Court, 117 Conn.App. 821, 982 A.2d 178 (2009), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the trial court abused its discretion in granting the remittitur and setting aside the verdict?"